F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 16 2001
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 MICHAEL T. ANDERSON,

          Plaintiff-Appellant,
 v.
                                                         No. 00-4130
                                                   (D.C. No. 97-CV-877-B)
 AARON D. KENNARD; BRUCE
                                                          (D. Utah)
 THAYNE; STEVE HUNTSMAN; and
 GRANT ENGLISH,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, McKAY and BRISCOE, Circuit Judges.


      Michael T. Anderson (“Anderson”) appeals the district court’s dismissal of

his 42 U.S.C. § 1983 claim against the Sheriff of Salt Lake County, and various

officials of the Salt Lake County Jail (“the Jail”) (collectively “the Defendants”)

in their official and individual capacities. Anderson alleged the Defendants



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to decide this case on the briefs without oral argument. See Fed. R.
App. P. 34(f) and 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This Order and Judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. The
court generally disfavors the citation of orders and judgments; nevertheless, an
order and judgment may be cited under the terms and conditions of 10th Cir. R.
36.3.
deprived him of medical treatment while he was an inmate at the Salt Lake

County Jail in violation of his rights under the Fourth, Fifth, Eighth, Ninth and

Fourteenth Amendments.

      On June 22, 1999, Anderson placed a call into the chambers of the

magistrate judge hearing the case to inform the court he would no longer pursue

his suit. (Aplt. App. at 7.) On July 10, 1999, Anderson filed notice to the court

and to the Defendants that he would not be present at a hearing set for July 13,

1999. (Id. at 8.) The court then stayed the proceedings until mid-July or until it

received further notice from Anderson. (Id.) A short time later, Anderson filed

“Plaintiff’ [sic] Reason for Abandonment of Legal Action,” explaining he was

frustrated by delays in litigating the case and the court’s refusal to sanction or

admonish the Defendants for failing to make timely disclosures pursuant to Fed.

R. Civ. P. 26(a). (Aplt. App. at Tab 77.) Anderson expressed his belief that the

magistrate judge was conspiring with the defense attorneys to obstruct Anderson’s

ability to vindicate his constitutional rights. (Id. at 14.) Rather than pursuing the

case in what he perceived to be a biased forum, Anderson told the court he would

drop his suit and instead pursue criminal charges and ethical sanctions against the

judge and defense counsel. (Id.)

      After receiving Anderson’s filing, the Defendants filed a motion to dismiss

for failure to prosecute on the ground that Anderson had unequivocally expressed


                                          -2-
his intent to abandon the action. (Aplt. App. at Tab 124.) Anderson responded

by moving for appointment of counsel, asserting that he no longer had the time or

resources to pursue the case himself. (Aplt. App. at 164.) The magistrate judge

recommended that district court deny the motion to appoint counsel and grant the

Defendants’ motion to dismiss. (Aplt. App. at Tab 167.) The district court did so

on June 2, 2000 over Anderson’s objection. (Aplt. App. at Tab 182.) This appeal

followed.

                                  DISCUSSION

      Anderson raises two issues in his appeal. First, he argues that the district

court erred in dismissing his case for failure to prosecute. Second, he alleges that

adverse procedural rulings by the district court and its failure to admonish the

Defendants for alleged discovery violations are evidence of bias, and that the

judge should therefore have recused himself from the case sua sponte.

      A district court has power to dismiss a case with prejudice for failure to

prosecute or failure to comply with a court order. See Fed. R. Civ. P. 41(b). We

review a court’s dismissal for failure to prosecute under an abuse of discretion

standard. See Jones v. Thompson, 996 F.2d 261, 264 (10th Cir. 1993). In this

case, for substantially the reasons discussed in the magistrate judge’s report and

recommendation, we hold the district court acted within its discretion in

dismissing the case. (Aplt. App. at 124.)


                                        -3-
      Anderson argues for the first time on appeal that the district court judge

should have recused himself from the case. Generally, this court will not consider

an issue that was not raised below. See, e.g., Rademacher v. Colorado Ass’n of

Soil Conservation Dists. Med. Benefits Plan, 11 F.3d 1567, 1571-72 (10th Cir.

1993). However, we may resolve an issue not raised before the district court

where “the proceedings below resulted in a record of amply sufficient detail and

depth from which the determination may be made.” United States v. Mendez, 118

F.3d 1426, 1431 n.2 (10th Cir. 1997) (quotations and citation omitted). In this

case, we have reviewed Anderson’s brief and the record below and find there is

no evidence that the judge should have recused himself because of biases against

Anderson. Anderson’s evidence consists simply of allegations that the judge’s

decisions were erroneous and generally favorable to the accused. We have held

that “a motion to recuse cannot be based solely on adverse rulings.” Willner v.

University of Kansas, 848 F.2d 1023, 1028 (10th Cir. 1988). Thus, we hold there

was no reason for the district court judge to recuse himself.

      Therefore, we AFFIRM the judgement of the district court.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge

                                         -4-